DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-20 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/1/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al. (US 20170170050) in view of TANAKA et al. (US 20190030730, a reference in IDS 10/1/2021).
Regarding claim 1, 8, 15, YOSHIDA et al. teaches:
A robot system, comprising: 
a robot arm; 
an effector coupled to the robot arm, the effector including a vacuum port for engaging an item; 
a vacuum line in communication with the vacuum port and being couplable to a vacuum source; 
a vacuum sensor coupled to the vacuum line; 
one or more controller in communication with the robot arm and the vacuum sensor to control operation of the robot system; and 
cause the system to perform operations comprising: 
(at least [0004] discuss controller of robot, figs. 1-7 [0047]-[0078], 11-13 [0090] discuss robot arm 4, end effector 7, controller 12, “a substrate holding aperture 30 formed on a substrate placing surface of the end effector 7, an evacuating flow passage 31 formed so as to be communicated with the substrate holding aperture 30, and a vacuum source (holding force generation unit) 32 communicated with the evacuating flow passage 31”, vacuum sensor 33);
operating the robot system in a first state; 
detecting using the vacuum sensor, a transition of a vacuum parameter from a first vacuum parameter zone to a second vacuum parameter zone in a plurality of vacuum zones including at least three vacuum parameter zones; and 
based on detecting the transition of the vacuum parameter from the first vacuum parameter zone to the second vacuum parameter zone, altering the operating state of the robot system from the first state to a second state;
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure zone);

YOSHIDA et al. does not explicitly teach:
controller includes one or more data processors; and 
one or more machine-readable mediums storing instructions that, when executed by the one or more data processors, cause the system to perform operations;
However, TANAKA et al. teaches:
controller includes one or more data processors; and 
one or more machine-readable mediums storing instructions that, when executed by the one or more data processors, cause the system to perform operations;
(at least figs. 1-5, [0033]-[0068] discuss controller 13, computer) to function as controller ([0033]-[0068]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of YOSHIDA et al. with controller includes one or more data processors; and one or more machine-readable mediums storing instructions that, when executed by the one or more data processors, cause the system to perform operations; as taught by TANAKA et al. to function as controller.

Regarding claim 2, YOSHIDA et al. teaches:
the vacuum parameter is a vacuum level; 
the first vacuum parameter zone is an item-not-held vacuum parameter zone and the second vacuum parameter zone is an item-held vacuum parameter zone; 
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                   in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force is level F1, this is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone);
and
the second state is translational movement of the item (at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                  in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force level F1 is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone;   in particular [0066]-[0070] discuss translational and rotational;   as the substrate/item is in on the end effector, the motion of the end effector reads on motion of the item)

Regarding claim 3, YOSHIDA et al. teaches:
detecting the transition of the vacuum level from the item-held vacuum parameter zone to an item-secure vacuum parameter zone; and 
based on detecting the transition of the vacuum level from the item-held vacuum parameter zone to the item-secure vacuum parameter zone, altering the operating state of the robot from the second state to a third state, wherein the third state is more rapid translational motion of the item;
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                   in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force level F1 is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone;   in particular [0066]-[0070] discuss translational and rotational;   as the substrate/item is in on the end effector, the motion of the end effector reads on motion of the item);

Regarding claim 4, YOSHIDA et al. teaches:
monitoring the vacuum parameter during operation of the robot; 
detecting an unexpected change in the vacuum parameter based on the state in which the robot is operating; and 
in response to detecting the unexpected change, taking a remedial action; 
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                  in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force is level F1, this is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone);

Regarding claim 5, YOSHIDA et al. teaches:
wherein the vacuum parameter is a rate of change/increase of a vacuum level; 
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;      it can be seen in figs. 5-7, 11-13, that there must be some changes in vacuum degree/substrate holding force, i.e. vacuum degree/substrate holding force rate of change being more than zero, for the y value of the graphs to change)

Regarding claim 6, YOSHIDA et al. teaches:
the vacuum parameter is a vacuum level, 
the first vacuum parameter zone is an item secure vacuum parameter zone and the second vacuum parameter zone is an item held vacuum parameter zone; and 
the first state is translational movement of the item and the second state is slower translational movement of the item;
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                  in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force level F1 is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone;   in particular [0066]-[0070] discuss translational and rotational;   as the substrate/item is on the end effector, the motion of the end effector reads on motion of the item);

Regarding claim 9, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 10, the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 11, the cited portions and rationale of rejection of claim 4 read on this claim.

Regarding claim 12, the cited portions and rationale of rejection of claim 5 read on this claim.

Regarding claim 13, the cited portions and rationale of rejection of claim 6 read on this claim.

Regarding claim 16, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 17, the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 18, the cited portions and rationale of rejection of claim 4 read on this claim.

Regarding claim 19, the cited portions and rationale of rejection of claim 5 read on this claim.

Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al. (US 20170170050) in view of TANAKA et al. (US 20190030730, a reference in IDS 10/1/2021) as applied to claims 1, 8, 15 above, and further in view of Hashimoto (US 20110166704, a reference in IDS 10/1/2021).
Regarding claim 7, YOSHIDA et al. teaches:
wherein the vacuum parameter is a vacuum level, 
the second vacuum parameter zone is an item damage vacuum parameter zone; and 
the second state is a remedial operating state; 
(at least figs. 3-7, [0056]-[0078], 11-13 [0090] discuss “A vacuum sensor 33 for detecting vacuum degree of the substrate holding unit 13”, discuss different robot states depends on different degree of vacuum;       in particular [0057] discuss  “When holding the substrate S by the end effector 7 of the substrate conveyance robot 1, in a state that evacuation in the substrate holding unit 13 is stopped, the end effector 7 is advanced to the back surface side of the substrate S to be conveyed placed on a substrate supporting portion 22 of a substrate storing container 21, and then the end effector 7 is elevated so as to place the substrate S on its substrate placing surface, as illustrated in FIG. 3 and FIG. 4. In this state, evacuation in the substrate holding unit 13 is started so as to vacuum suck the substrate S onto the placing surface of the end effector”,          in particular figs. 5-7, [0059]-[0078], 11-13 [0090] discuss once vacuum/evacuation/sucking is started, “the vacuum degree (substrate holding force) detected by the vacuum sensor (holding force detection unit) 33”, “the upper limit value of acceleration of the end effector 7” and “the upper limit value of speed of the end effector 7” change according to “amount of the substrate holding force”/”amount of the vacuum degree”;  there are at least three vacuum parameter zones/vacuum degree ranges/substrate holding force ranges around F1, Fn, F0, with range around F1 reads on item not held zone, range around Fn reads on item held zone, range around F0 reads on item secure;                  in particular at least figs. 5-7, 11-13 [0058]-[0059] discussed “At this time, if the substrate S is warped due to a heat treatment or the like in the substrate manufacturing process, or the back surface of the substrate S is damaged or stained, there is a possibility that an appropriate evacuation cannot be performed and a desired substrate holding force cannot be achieved”; [0064] discuss “Note that, when the substrate holding force further degrades and reaches a limit abnormal value F1, the robot controller 12 stops the conveyance operation of the robot arm 4”, this indicates when vacuum degree/substrate holding force is level F1, this is a case of substrate/item not being held at a desired force, reading on item-not-held vacuum parameter zone);

YOSHIDA et al. does not explicitly teach:
item damage includes breakage;
However, it is old and well known that item damage includes breakage.  Official Notice is hereby taken that it would have been old and well known, and obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of YOSHIDA et al. in view of TANAKA et al. with item damage includes breakage to detect this kind of malfunction;
In addition and in the alternative, Hashimoto teaches:
item damage includes breakage (at least [0011] [0055] [0084] discuss broken glass) to detect this kind of malfunction (at least [0011] [0055] [0084]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of YOSHIDA et al. in view of TANAKA et al. with item damage includes breakage as taught by Hashimoto to detect this kind of malfunction.

Regarding claim 14, the cited portions and rationale of rejection of claim 7 read on this claim.

Regarding claim 20, the cited portions and rationale of rejection of claim 7 read on this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664